UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
Z20cr608 (DLC)
-y-
ORDER

 

AQUILINO TORRES,

Defendant.

DENISE COTE, District Judge:

The Court has learned that, after the jury delivered its
verdict and was released, a paralegal associated with defense
counsel attempted to question members of the jury regarding
their verdict. The Second Circuit has held that “[p}ost-trial
questioning of jurors must only be conducted under the strict
supervision and control of the court,” and that “at a minimum,
notice to opposing counsel and the court should be given in all
cases before engaging in any post-verdict inquiry of jurors.”

United States v. Schwarz, 283 F.3d 76, 98 (2d Cir. 2002)

 

(citation omitted). Accordingly, it is hereby

ORDERED that the parties, their counsel, and their agents
shall not contact the jurors in this case. If a party wishes to
conduct post-verdict interviews of jurors, it must provide

notice to opposing counsel and the Court and receive leave of

 
Court before doing so.

Dated: New York, New York
July 14, 2021

thas ON,

DENISE COTE
United Stfates District Judge

 
